Citation Nr: 1119480	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claim of entitlement to service connection for diabetes mellitus type II and assigned an initial 20 percent disability rating, effective June 9, 2005, the date of the claim.  In November 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the August 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A February 2009 decision issued by the RO in Atlanta, Georgia, in pertinent part, awarded the Veteran service connection for peripheral neuropathy of the left upper extremity and peripheral neuropathy of the left lower extremity, as associated with diabetes mellitus.  Additionally, a January 2011 decision of the Appeals Management Center (AMC) awarded the Veteran service connection for peripheral neuropathy of the right lower extremity, as associated with diabetes mellitus.  

The Board further notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran is no longer employed due to symptoms of his service-connected diabetes mellitus, the issue of entitlement to a TDIU has been raised.  While the Board has jurisdiction over such issue as "part and parcel" of the Veteran's initial rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  Therefore, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected diabetes mellitus is manifested by the need for insulin and dietary restrictions, without regulation of activities.

2.  The Veteran has been separately service-connected for peripheral neuropathy of the left upper extremity, left lower extremity, and right lower extremity, each evaluated as 10 percent disabling in contemplation of mild incomplete paralysis of the affected nerve, as associated with his service-connected diabetes mellitus; there are no additional neurological manifestations of the Veteran's service-connected diabetes mellitus.

3.  The Veteran's service-connected diabetes mellitus is not characterized by visual or renal complications.

4.  The Veteran has been diagnosed with erectile dysfunction and hypertension, complications of his service-connected diabetes mellitus; however, such are not compensable and are thus evaluated as part of the diabetic process.

5.  For the entire appeal period, the Veteran has lost use of a creative organ as a result of erectile dysfunction associated with his service-connected diabetes mellitus.

6.  The Veteran has been diagnosed with a cardiac disability, to include coronary artery disease (CAD), congestive heart failure, and atherosclerosis, a complication of his service-connected diabetes mellitus, and such has been manifested by use of continuous medication, dyspnea, chest pain, fatigue, and syncope, with METS of 10, as of September 22, 2005.

7.  The Veteran's cardiac disability, to include CAD, congestive heart failure, and atherosclerosis, a complication of his service-connected diabetes mellitus, has been manifested by dyspnea and METS of less than 3, as of January 26, 2009. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 20 percent for service-connected diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  For the entire appeal period, the criteria for special monthly compensation (SMC) based on loss of use of a creative organ have been met.  38 U.S.C.A. 
§§ 1114(k), 1155 (West 2002); 38 C.F.R. § 3.350(a) (2010).

3.  As of September 22, 2005, the criteria for a 10 percent disability rating, but no higher, for a cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.104, DC 7005 (2010).

4.  As of January 26, 2009, the criteria for a 100 percent disability rating for a cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, DC 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his diabetes mellitus from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his diabetes mellitus was granted and an initial rating was assigned in the January 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran was also afforded VA examinations in September 2005, January 2009, April 2009, and February 2010.   The Board finds these examinations to be adequate in order to evaluate the Veteran's diabetes mellitus as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, the Board finds there has been substantial compliance with its most recent November 2009 remand directives.  In this regard, the record indicates that the AOJ requested from the Veteran information as to any additional relevant VA or private treatment records, obtained the report of a prior VA examination conducted by a private contractor, obtained updated VA treatment records, and afforded the Veteran an additional VA examination.  The AOJ later issued a supplemental statement of the case in January 2011.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's diabetes mellitus has been initially rated as 20 percent disabling, under DC 7913, effective June 9, 2005.  

DC 7913 provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

One of the Veteran's private physicians, in April 2005, submitted a Form 316VSC01-01.  The physician reported that the Veteran had diabetes mellitus that required insulin, restricted diet, and regulation of activities.  He noted that the Veteran had to limit the number of hours he participated in activities.  The physician further indicated that the Veteran had dizziness and sexual dysfunction, as well as visual, neurological, and renal complications of diabetes mellitus.

VA treatment records dated in June 2005 and July 2005 indicate that the Veteran presented without diabetic retinopathy on both occasions of screening.

On VA examination in September 2005, conducted by a contracted physician, the Veteran reported that he had ketoacidosis with hospitalization once per year, without any occurrences of such in the current year.  He further stated that he visited his physician for diabetic care once each month.  The examiner noted that the Veteran had a history of diabetes mellitus with neurological, sexual, and renal complications, and dizziness.  The examiner noted that the Veteran's physical activities were not regulated, and that his condition did not result in functional impairment.  The examiner opined that the Veteran had diabetes mellitus, with left hemiparesis, erectile dysfunction aggravated by diabetes mellitus, and retinopathy, CAD, and hypertension, each secondary to diabetes mellitus.  

The Veteran presented for a VA eye examination in September 2005, conducted by a private contractor, which failed to demonstrate retinopathy.

VA treatment records dated in January 2006 indicate that the Veteran's treatment provider was concerned that he had ketoacidosis.  VA treatment records dated in December 2006 indicate that the Veteran reported that he gained weight, despite biking 30 minutes each day.

VA treatment records dated in June 2007 indicate that the Veteran was encouraged to increase his physical activity to control his blood sugar and obesity.  His treatment provider suggested that he build up to 60 minutes of activity each day.  In October 2007, the Veteran telephoned his physician and reported blood sugar of more than 500.  The report of telephone contact indicates that the Veteran had hyperglycemia.  The Veteran was not directed to emergency treatment.  VA treatment records dated in December 2007 indicate that the Veteran reported that he was using small weights for his upper extremities.  His treatment provider suggested that the Veteran walk for 5-10 minutes each day, and again advised him to increase his physical activity to control his blood sugar and obesity.

VA treatment records dated in March 2008 indicate that, subsequent to examination of the Veteran's eyes, the treatment provider noted that diabetic retinopathy was present.  However, in the section of the report reserved for appropriate diagnoses, the examiner entered "no nonproliferative diabetic retinopathy."  Additional VA treatment records dated in March 2008 indicate that the Veteran was again encouraged to increase his physical activity to control his blood sugar and obesity.  VA treatment records dated in July 2008 indicate that the Veteran reported that he walked 2 miles each day, and reported that he had a history of hypoglycemia at least 3 or 4 times each week.  The Veteran's treatment provider suggested that he walk 1 hour each day.  VA treatment records dated in September 2008 indicate that the Veteran denied a history of hypoglycemia.  

On VA examination in January 2009, conducted by a contracted physician, the examiner opined that the Veteran had CAD, at least as likely as not secondary to diabetes mellitus.  He reasoned that the onset of the disabilities and CAD were related, and that CAD was related to the macro and micro vascular complications of diabetes mellitus.  While the examiner noted that the Veteran's hypertension preceded his diabetes mellitus, he opined that his hypertension was at least as likely as not secondary to diabetes mellitus and again reasoned that such was related to the macro and micro vascular complications of diabetes mellitus.  

On VA examination in April 2009, the Veteran reported a history of ketoacidosis on an almost weekly basis.  He reported that he was on a restricted diet, and that he saw his diabetic treatment provider on a monthly basis.  He complained of vision problems and reported that he had been told that he had diabetic retinopathy.  The examiner noted that the Veteran's physical activity was not regulated.  The examiner diagnosed the Veteran with diabetes mellitus, atherosclerosis heart disease secondary to diabetes mellitus, and hypertensive vascular disease.

VA treatment records dated in May 2009 indicate that the treatment provider noted the Veteran's history of blood sugar readings negative for hypoglycemia and positive for hyperglycemia.  Additional VA treatment records dated in May 2009 indicate that the Veteran claimed that he walked 35 minutes each day, and that his treatment provider suggested walking 2 or 3 miles each day.
The examiner who conducted the VA examination in April 2009 submitted an opinion, dated in May 2009, based upon the findings recording during the April 2009 VA examination.  The examiner opined that the Veteran's hypertensive vascular disease was not related to his diabetes mellitus and reasoned that there was no related substantiated renal disease.  

On VA examination of the Veteran's eyes in May 2009, he presented without diabetic retinopathy and the examiner noted that such was the result in July 2005, October 2005, November 2006, January 2007, and March 2008.  

VA treatment records dated in June 2009 indicate that the treatment provider noted the Veteran's history of blood sugar readings positive for hypoglycemia and hyperglycemia.  VA treatment records dated in August 2009 indicate that the Veteran was advised to log his steps each day into a pedometer.  VA treatment records dated in August 2009 indicate that the treatment provider noted a history of blood sugar readings negative for hypoglycemia and consistently positive for hyperglycemia.  VA treatment records dated in October 2009 indicate that the treatment provider noted the Veteran's history of blood sugar readings negative for hypoglycemia.

The Veteran submitted a statement in October 2009 and reported that he used insulin on a daily basis, was on a restricted diet, and regulates his physical activities.  He reported that he visited his diabetic clinic regularly.

One of the Veteran's VA treatment providers, a nurse practitioner, submitted a Form 316VSC01-01.  The Form is undated; however, it appears that it was received by VA in January 2010.  The nurse practitioner reported that the Veteran had diabetes mellitus that required insulin, restricted diet, and regulation of activities.  She did not provide comment regarding the Veteran's regulation of activities.  She reported that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalization in one year, or visits to a physician twice each month.  She reported that the Veteran had visual, cardiological, and neurological complications of diabetes mellitus, with urinary microalbumin.

On VA examination in February 2010, the examiner noted that the Veteran had never been specifically hospitalized nor had ketoacidosis, or hypoglycemia.  The examiner noted that the Veteran's physical activity was not restricted.  He observed that the Veteran sought diabetic care once each month.  He noted that the Veteran presented in January 2010 without diabetic retinopathy, and that his kidney function was unremarkable in February 2010, with mild microalbumin.  The examiner noted that the Veteran was unable to walk one mile, and lasted less than 3 minutes on the treadmill.  

In February 2010, the examiner diagnosed the Veteran with diabetes mellitus, and opined that the Veteran had CAD with congestive heart failure, which, at least as likely as not, contributed to the progression of his diabetes mellitus.  The examiner also opined that the Veteran's poorly-controlled hypertension contributed to the progression of his diabetes mellitus, however, to what degree he could not opine.  The examiner opined that the Veteran's hypertension was less likely than not secondary to his diabetes mellitus, and reasoned that he demonstrated normal renal function.  The examiner reported that the Veteran did not have peripheral vascular disease, or diabetic retinopathy, and noted his laboratory finding of mild microalbumin.

Diabetes Mellitus

As discussed above, in order to warrant a disability rating in excess of 20 percent, the Veteran's diabetes mellitus must be manifested by required insulin use, restricted diet, and regulation of activities.  Here, the evidence of record demonstrates that the Veteran's diabetes mellitus requires the use of insulin and a restricted diet, as is required for a 20 percent disability rating under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

However, the threshold requirement for a 40 percent disability rating for diabetes mellitus is regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The evidence does not support the conclusion that the Veteran's diabetes mellitus requires the regulation of activities.  There is no evidence that he has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining regulation of activities as used by VA in DC 7913).

In this regard, the Board notes, as discussed above, that two treatment providers, one of the Veteran's private physicians and a VA nurse practitioner, have submitted a Form 316VSC01-01.  Both the physician and the nurse practitioner reported that the Veteran's diabetes mellitus required regulation of activities.  Only the private physician commented upon his report, and asserted that the Veteran had to limit the hours of his physical activity.  The Veteran's private physician did not report that the Veteran was advised to avoid strenuous occupational and recreational activities.  The Board also acknowledges the Veteran's lay statements that his activities are regulated.  However, there is no objective evidence of record to support the statements made by the Veteran,  his private physician, and VA nurse practitioner.  Specifically, no treatment provider has prescribed that the Veteran's activities be regulated as a result of his diabetes mellitus.  Moreover, on VA and VA-contracted examinations in September 2005, April 2009, and February 2010, specifically undertaken to evaluate the severity of the Veteran's diabetes mellitus, the examiners reported that the Veteran's activities were not regulated.  In fact, throughout the entire appellate period, as discussed above, it is clear that the Veteran was consistently advised by his treatment providers to increase his level of exercise to control his blood sugar and obesity.  

It is significant that the Veteran himself, on numerous occasions of treatment, as discussed above, reported his exercise regimen to include using small weights, biking 30 minutes each day, walking 35 minutes daily, and walking 2 miles each day.  Thus, the Board finds that in the absence of evidence of specified medical guidelines related to limiting the Veteran's exercise, the statements made by the Veteran, his private physician, and VA nurse practitioner, that his diabetes mellitus requires regulation of activities, are not supported by the evidence of record and are of little probative value.  

Thus, while the Veteran has been prescribed insulin and a restricted diet in an effort to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  The Veteran therefore does not meet the criteria for a higher rating of 40 percent under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

The Board notes here that there exists conflicting evidence of record as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions.  Such episodes and reactions are required for consideration of 60 or 100 percent disability ratings for diabetes mellitus.  However, as discussed above, there is no probative evidence that the Veteran's diabetes mellitus requires regulation of activities.  As the regulation of activities is also required for consideration of 60 or 100 percent disability ratings, and the Board has found that there is no evidence of such, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent disability ratings on the basis that his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, DC 7913.

Complications of Diabetes Mellitus

As discussed above, complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating and noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R.     § 4.119, DC 7913, Note (1).

The Board initially notes that by rating decisions dated in February 2009 and January 2011, the Veteran was awarded service connection for peripheral neuropathy of the left upper extremity, left lower extremity, and right lower extremity, each associated with diabetes mellitus.  The Veteran has been awarded 10 percent evaluations for each extremity in contemplation of mild incomplete paralysis of the affected nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520.  In this regard, the Board observes that, in May 2009, a VA examiner indicated that, upon a review of the record, the Veteran's peripheral neuropathy was mild in degree.  Additionally, there are no additional neurological manifestations of the Veteran's service-connected diabetes mellitus.  In this regard, there is no evidence of peripheral neuropathy of the right upper extremity, or bowel or bladder impairment.  

As to the issue of whether the Veteran's diabetes mellitus includes visual compilations, the Board finds that it does not.  As discussed above, the Veteran has presented on numerous occasions of eye examination without diabetic retinopathy.  While the VA-contracted examiner in September 2005 opined that the Veteran had retinopathy secondary to diabetes mellitus, it is significant that during the VA-contracted eye examination, also conducted in September 2005, no diabetic retinopathy was found.  The examiner who opined that the Veteran had diabetic retinopathy did not include report of any eye examination he conducted himself or note that he had reviewed the Veteran's September 2005 eye examination.  Further, the Veteran's private physician and a VA nurse practitioner, on their Forms 316VSC01-01, opined that the Veteran had visual complications of diabetes mellitus.  Neither the Veteran's private physician nor the VA nurse practitioner diagnosed the Veteran with any visual complication, or referred to any treatment records indicating a related diagnosis.  Thus, the Board finds that the opinions of the VA-contracted examiner, the private physician, and the VA nurse practitioner indicating that the Veteran demonstrates diabetic retinopathy or a visual complication of diabetes mellitus are not supported by the evidence of record and are of little probative value.  

Also, while the Veteran's VA treatment records dated in March 2008 indicate that diabetic retinopathy was present, it is significant that, in the portion of the examination report reserved for diagnoses, the examiner specifically reported that nonproliferative diabetic retinopathy was not present.  Thus, the Board finds that the examiner's notation that diabetic retinopathy was present is not supported by the evidence of record, to include the examiner's own diagnosis, and is, therefore, of little probative value.  Finally, at the time of the Veteran's May 2009 eye VA examination, the examiner opined that, while the Veteran had nuclear sclerosis cataracts, such were not complications of diabetes mellitus.  He reasoned that the Veteran's cataracts were associated with the aging process.  Thus, the Veteran has not been diagnosed with a visual disorder related to his diabetes mellitus such that the Board may consider whether any visual disorder warrants a separate compensable disability rating or is otherwise a part of the Veteran's diabetic process.  

As to the issue of whether the Veteran's diabetes mellitus includes renal complications, the Board finds that it does not.  While the Veteran's private physician and VA nurse practitioner, in their Forms 316VSC01-01, reported that the Veteran had renal complications of diabetes mellitus, such is not supported by the evidence of record.  Neither the Veteran's private physician nor the VA nurse practitioner diagnosed the Veteran with any renal complication, or referred to any treatment records indicating a related diagnosis, beyond that of the VA nurse practitioner's notation that the Veteran had a laboratory finding of urinary microalbumin.  In the opinion submitted in May 2009 by the VA examiner who conducted the April 2009 VA examination, the examiner noted that there was no evidence of substantiated renal disease.  On VA examination in February 2010, the examiner opined that the Veteran's kidney function was unremarkable and noted his mild microalbumin.  At the time the examiner discussed the Veteran's hypertension, he noted that the Veteran had normal renal function.  The Board further notes that microalbumin is a laboratory finding and not a disability in and of itself.  Thus, the Veteran has not been diagnosed with a renal disorder, such that the Board may consider whether any renal disorder warrants a separate compensable disability rating or is otherwise a part of the Veteran's diabetic process.  

As to the issue of whether the Veteran's diabetes mellitus includes sexual dysfunction, the Board finds that it does.  The Veteran has been diagnosed with erectile dysfunction as early as April 2005.  At that time, his private physician reported that he had sexual dysfunction related to diabetes mellitus.  In September 2005, a VA-contracted examiner reported that the Veteran had erectile dysfunction related to diabetes mellitus.  

As the Board has determined that the Veteran's complications of his service-connected diabetes mellitus include erectile dysfunction, the Board must determine if such is a compensable disability that warrants a separate evaluation, or a noncompensable disability to be considered a part of the diabetic process.  

DC 7522, contemplating erectile dysfunction, provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31. 

In this case, the Veteran has been diagnosed with loss of erectile power (erectile dysfunction).  However, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  38 C.F.R. § 4.20.  In this regard, the Board notes that, although the Veteran has stated that he had been unable to maintain an erection despite medical intervention, the medical evidence does not reflect a diagnosis of a penile deformity.  As the Veteran's erectile dysfunction is noncompensable, such is considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

While the Board has determined that the Veteran's erectile dysfunction is a noncompensable part of his diabetic process, the Board must consider whether the Veteran is entitled to SMC based on loss of use of a creative organ.  SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  

As discussed above, during the entire appellate period, the Veteran has been diagnosed with erectile dysfunction, without penile deformity, as a noncompensable complication of his diabetes mellitus.  As such, he is entitled to SMC under 38 U.S.C.A. § 1114k and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ and the Board grants such by the decision herein.
 
As to the issue of whether the Veteran's diabetes mellitus includes cardiac complications, the Board finds that it does.  In September 2005, the VA-contracted examiner opined that the Veteran had CAD and hypertension secondary to diabetes mellitus.  The same examiner, in January 2009, reasoned that the Veteran's CAD and hypertension were related to the macro and micro vascular complications of diabetes mellitus.  In April 2009, the VA examiner opined that the Veteran's atherosclerosis heart disease was secondary to diabetes mellitus.  In February 2010, the examiner opined that the Veteran had CAD with congestive heart failure, which, at least as likely as not, contributed to the progression of his diabetes mellitus.  The examiner also opined that the Veteran's poorly-controlled hypertension contributed to the progression of his diabetes mellitus.  The examiner opined that the Veteran's hypertension was less likely than not secondary to his diabetes mellitus, and reasoned that he demonstrated normal renal function.  Additionally, while the examiner in April 2009 reported that the Veteran had hypertensive vascular disease, in May 2009 she opined that such was not related to his diabetes mellitus and reasoned that there was no related substantiated renal disease.  Therefore, as there is conflicting evidence that the Veteran's hypertension is secondary to his diabetes mellitus, the Board will resolve reasonable doubt in his favor and find that hypertension is a complication of his service-connected diabetes mellitus.

Thus, based on the foregoing, the Board finds that the Veteran's complications of his service-connected diabetes mellitus include two separate cardiac disabilities, (1) a cardiac disability to include CAD, congestive heart failure, and arthrosclerosis; and (2) hypertension.

As the Board has determined that the Veteran's complications of his service-connected diabetes mellitus include cardiac disabilities, the Board must determine if the disabilities are compensable disabilities that warrant separate evaluations, or noncompensable disabilities to be considered a part of the diagnostic process.  

DC 7101, contemplating hypertensive vascular disease (hypertension and isolated systolic hypertension), provides a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

The Board notes that it is clear by the evidence of record that the Veteran has been prescribed medication for his hypertension during the entire appellate period.

VA and private treatment records dated during the appellate period include the Veteran's blood pressure readings as follows:  120/69 in July 2005; 136/87, 146/88, 135/76, and 165/84 in September 2005; 165/84 and 141/69 in September 2005; 153/76 and 143/76 in October 2005; 144/68 and 151/75 in January 2006;  168/75 and 151/69 in March 2006; 152/68 in May 2006; 180/64 and 134/88 in June 2006; 159/88, 148/87, and 148/88 in August 2006; 139/70 in October 2006; 130/67 in January 2007; 139/70 in March 2007; 131/72 in April 2007; 140/78 and 160/70 in July 2007; 157/77 and 130/80 in August 2007; 161/95 and 169/69 in November 2007; 151/74, 130/74, and 145/70  in December 2007; 160/76 in February 2008; 161/85 in March 2008; 150/69, 138/78, and 140/79 in May 2008; 146/69 and 142/67 in June 2008; 146/69, 132/70, and 164/78 in July 2008; 132/70 and 186/89 in July 2008; 145/82 in August 2008; 152/75 in September 2008; 137/70 in October 2008; 130/62, 118/63, 114/66, and 110/65 in January 2009; 163/90 in February 2009; 144/73 and 172/85 in April 2009; 130/80, 138/66, and 139/62 in May 2009; 
148/73 in June 2009; 120/58 in July 2009; 135/50, 139/83,144/78, and 145/77 in August 2009; and 152/72 and 165/73 in October 2009.

The Veteran's blood pressure readings of record do not include any readings of diastolic pressure of 100 or more.  In the sixty-five readings of record, on no occasion did the Veteran demonstrate diastolic pressure of 100.  The Veteran did demonstrate systolic pressure of 160 or more on 13 occasions of the sixty-five occasions upon which his blood pressure was measured.  However, the number of occasions upon which the Veteran demonstrated systolic pressure of 160 or more does not predominate.  The vast majority of the Veteran's blood pressure readings demonstrate a systolic pressure of less than 160.  

Further, while DC 7101 requires the Board to consider the Veteran's required medication to manage his hypertension, a 10 percent disability rating based on such also requires a history of diastolic pressure predominantly 100 or more.  In this case, while the Veteran's hypertension requires continuous medication for control, he does not demonstrate diastolic pressure predominately, or at all, of 100 or more; or systolic pressure predominately 160 or more.  As the Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more with continuous medication for control, his hypertension does not warrant the minimum evaluation provided by DC 7101.  38 C.F.R. § 4.104, DC 7101.  Thus, the Veteran's hypertension, a complication of his diabetes mellitus, is not compensable and is thus considered a part of the diabetic process.    

DC 7005, contemplating arteriosclerotic heart disease (CAD), provides a 10 percent rating for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating requires a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  A 100 percent rating requires documented CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Board notes that it is clear by the evidence of record that the Veteran has been prescribed medication for his cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, during the entire appellate period.

On VA-contracted examination in September 2005, the Veteran complained of dyspnea, chest pain, fatigue, and fainting, and his METs were 10.  VA treatment records dated in May 2008 indicate that he was treated privately for mild congestive heart failure, without hypertrophy, and had an ejection fraction of 60 percent.  On VA-contracted examination in January 2009, the Veteran complained of dyspnea, without dizziness or syncope, and his ejection fraction was 70 percent, with METs less than 3.  On VA examination in April 2009, the Veteran's estimated ejection fraction was 60 percent, and he demonstrated mild hypertrophy.  The VA examiner who conducted the April 2009 VA examination submitted a statement in May 2009 and opined that the Veteran's estimated METs were 5.5-6.0, and his ejection fraction was 60 percent.  Private treatment records dated in December 2009 indicate that the Veteran's estimated ejection fraction was 50 percent and that he complained of chest pain.  On VA examination in February 2010, the Veteran complained of dyspnea and his estimated METs were 2.  

As the record indicates that the Veteran has been prescribed medication for his cardiac disability throughout the entire appellate period, and the Veteran's cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, has been manifested by dyspnea, chest pain, fatigue, and fainting, with METs of 10 as of September 22, 2005, such warrants a 10 percent disability rating under DC 7005 from that date.  Without evidence of cardiac hypertrophy or dilation, or lower METs, the Veteran is not entitled to a disability rating in excess of 10 percent under DC 7005.  38 C.F.R. § 4.104, DC 7005. 

However, as the Veteran's cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, was manifested by dyspnea and METs of less than 3 as of January 26, 2009, such warrants a 100 percent disability rating under DC 7005 effective that date.  38 C.F.R. § 4.104, DC 7005. 

The Board notes here that on VA examination in April 2009, the Veteran's METs were not measured or estimated.  The VA examiner submitted an opinion in May 2009, based upon results of the April 2009 VA examination, and opined that the Veteran's estimated METS were 5.5-6.0.  As the Veteran's METs were less than 3 in January 2009 and estimated as 2 in February 2010, the Board finds that the estimated value assigned to represent the Veteran's METs in May 2009, 5.5-6.0, appears to be incongruous with the balance of the medical evidence of record dated at that time and thus the Board will not use such as a basis to reduce the Veteran's assigned disability rating from the 100 percent warranted as of January 26, 2009.  It is significant that the Board, based on the evidence of record, would increase the Veteran's disability rating back to 100 percent as of February 22, 2010.  Thus, the Board will resolve all doubt in favor of the Veteran as to the issue of whether his cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, warrants a 100 percent disability for the period beginning on January 26, 2009.  


Conclusion

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. App. 505.  However, by the decision herein, the Board has determined that the Veteran is not entitled to a disability rating in excess of 20 percent for service-connected diabetes mellitus.  

The Board again notes that the Veteran has been separately service-connected for peripheral neuropathy of the left upper extremity, left lower extremity, and right lower extremity, each evaluated as 10 percent disabling in contemplation of mild incomplete paralysis of the affected nerve, as associated with his service-connected diabetes mellitus.

Further, the Board has determined that the Veteran does not demonstrate additional neurological, visual, or renal complications of his diabetes mellitus.  Also, the Board finds that the Veteran's complications of diabetes mellitus include erectile dysfunction and hypertension; however, such are noncompensable disabilities and are thus considered a part of the diabetic process.  While the Board has determined that the Veteran's erectile dysfunction is a noncompensable part of the diabetic process, he is entitled to SMC based on loss of use of a creative organ.  

Finally, the Board concludes that the Veteran's cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, is a compensable complication of his diabetes mellitus and warrants separate evaluations reflecting the severity of the disability during the appellate period.  Specifically, the Board has determined that effective September 22, 2005, the Veteran's cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, warrants a 10 percent disability rating, and effective January 26, 2009, such warrants a 100 percent disability rating.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. App. 505

The Board has also considered whether the Veteran is entitled to higher disability ratings for the disabilities discussed herein on an extra-schedular basis.  An extra- schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under     § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's diabetes mellitus, and cardiac disability to include CAD, congestive heart failure, and arthrosclerosis, with the established criteria found in the rating schedule.  There are no additional symptoms of his diabetes mellitus or his cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, which are not addressed by the rating schedule.  The Board notes here that it is clear by the evidence of record that the Veteran's diabetes mellitus is not controlled.  His treating professionals have opined as such and the Veteran has been under constant care for his diabetes mellitus during the entire appellate period.  However, the fact that the Veteran has uncontrolled diabetes mellitus does not entitle him to consideration of an extra-schedular disability rating, as the symptoms thereof, the need for insulin and a restricted diet, are contemplated by the rating schedule.  Thus, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for the disabilities discussed herein.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  As the threshold inquiry, whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate, is met, further consideration as to the second and third inquiries pursuant to Thun is not required.  

Additionally, the Board notes that a claim for a TDIU has been raised by the record, as the record suggests that the Veteran is no longer employed due to symptoms of his service-connected diabetes mellitus.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, consideration of a TDIU is not warranted at this time.

To the extent that the Board denied any aspect of the Veteran's claim herein, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 20 percent for service-connected diabetes mellitus type II is denied. 

SMC based on loss of use of a creative organ is granted, subject to the laws and regulations governing monetary awards.

As of September 22, 2005, a 10 percent disability rating, but no higher, for a cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, a complication of service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.

As of January 26, 2009, a 100 percent disability rating for a cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, a complication of service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

In this case, at the present time, the Veteran has been service-connected for a number of disabilities.  As of the most recent rating decision, issued in January 2011, the Veteran was service-connected for diabetes mellitus, rated as 20 percent disabling, and peripheral neuropathy of the left upper, left lower, and right lower extremities, each rated as 10 percent disabling.  His combined evaluation was 40 percent.  By the decision herein, the Veteran is separate ratings for his cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, rated as 10 percent disabling, effective September 22, 2005, and rated as 100 percent disabling, effective January 26, 2009.   

As the Veteran is in receipt of a 100 percent disability rating as of January 26, 2009, the question, therefore, becomes whether the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to January 26, 2009.

In this regard, VA treatment records dated in June 2008 indicate that the Veteran had a history of cerebrovascular accident (CVA), three years prior, with residual weakness and poor balance.  On VA examination in February 2010, the Veteran reported that he stopped working in 2006 due to poor balance.  The Veteran is not currently service-connected for CVA, or residuals thereof.  However, his newly-service-connected cardiac disability, to include CAD, congestive heart failure, and arthrosclerosis, has been manifested by dizziness.  It remains unclear to the Board if the Veteran is unemployable as a result of his service-connected disabilities.

Therefore, the Board finds that this matter must be remanded to afford the Veteran a VA examination, the report of which must address the impact of his service-connected disabilities on his employability.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, the Veteran should be provided with a VCAA-compliant notice as to the issue of entitlement to a TDIU rating.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Schedule the Veteran for the appropriate examination in order to ascertain the impact his service-connected disabilities has on his employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report. All necessary tests and studies should be conducted.  The examiner should be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


